Citation Nr: 1616057	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  12-02 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 1972 to May 1993.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned in February 2016.  Thereafter, the record was held open for an additional 60 days after the hearing during which time the Veteran submitted additional evidence and waived his right to have the RO initially consider it, preferring instead that the Board do so in the first instance. See 38 C.F.R. § 20.1304 (2015).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at his February 2016 hearing that his bilateral hearing loss has continually worsened.  His most recent VA audiology examination was in January 2012.  The Veteran has submitted a February 2014 private audiogram; however, the treatment record does not contain the speech discrimination score necessary to properly rate the Veteran's bilateral hearing loss.  The Veteran has submitted a VA audiology treatment record from January 2016; however, the treatment record does not provide enough detail about the Veteran's hearing loss to properly rate him under the relevant rating criteria.  Therefore, the Veteran must be afforded a new VA audio examination to determine the current severity of his service-connected hearing loss.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA audiology examination to determine the current severity of his bilateral hearing loss.  The examiner is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand. The examiner must specify in the report that these records have been reviewed. 

The examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any disability.  The functional impact of the appellant's hearing loss on his ability to work must be addressed.  A complete rationale for any opinions expressed must be provided. 

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

2. The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3. After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND. The AMC/RO must ensure that the examiner documented their consideration of Virtual VA.  If the report is deficient in any manner, the RO must implement corrective procedures at once. Then readjudicate the claim, considering all evidence of record. If the benefit sought remains denied, the Veteran must be provided a supplemental statement of the case. An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



